Citation Nr: 1534408	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD), prior to August 28, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel



INTRODUCTION

The Veteran served from December 1951 to September 5, 1953, and from September 21, 1953, to June 1954.

In July 2010, the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, implemented the Board's January 2010 decision that granted a 30 percent rating for PTSD from April 9, 1994, and a 100 percent rating for PTSD from August 27, 2002.  The Veteran disagreed with that rating decision to the extent that a 100 percent rating for PTSD was not assigned prior to August 27, 2002.

The Board notes that there are several documents of record that are in Spanish and have not been translated into English.  These documents consist of marriage certificates, birth certificates, and other evidence irrelevant to the Veteran's appeal.  Nevertheless, as will be discussed below, this matter is being dismissed on a legal basis.  Therefore, the facts are not in dispute, and to the extent that some evidence in the record has not been translated into English, this is harmless error, as it would not affect the outcome of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a January 8, 2010 decision, the Board assigned increased ratings for PTSD of 30 percent from April 9, 1994, and 100 percent from August 27, 2002; this decision was not appealed to the Veterans Claims Court nor was reconsideration sought.
 
2.  The July 2010 RO decision simply implemented the Board's January 2010 decision and cannot be challenged as the issue was fully addressed by the Board.



CONCLUSION OF LAW

The Veteran's appeal as to the claim for a 100 percent rating for PSTD prior to August 27, 2002, is precluded by law.  38 U.S.C.A. §§ 7103, 7104, 7266 (West 2014); 38 C.F.R. §§ 20.101, 20.1000, 20.1001, 20.1100 (2014); Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Moreover, the RO does not have the authority to review any decision made by the Board.  See Winsett v. Principi, 341 F.3d 1329 (Fed. Cir. 2003), rehearing and rehearing en banc denied (Sept. 24, 2003), cert. denied, 540 U.S. 1082 (2003) (a lower tribunal does not have authority to review a decision by a higher one); see also Lamb v. Principi, 284 F.3d 1378, 1382 (Fed. Cir. 2002); Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.")

The facts of the case are not in dispute.  In a January 21, 2010, decision, the Board granted a 30 percent rating for PTSD from April 9, 1994, and a 100 percent rating from August 27, 2002.  Notice of the decision was mailed on the same date.  The Veteran was notified that to appeal the Board's determination to the Veterans Claims Court, he had 120 days from the date of mailing to do so.  He was also advised of his right to seek reconsideration or a vacate of the Board's decision, or to seek revision through a clear and unmistakable error motion.  He took none of the delineated actions, however, to disturb the finality of the January 21, 2010, Board decision. 

In a July 2010 rating decision, the RO implemented the Board's decision.  The July 2010 rating decision was not truly a decisional document.  Instead, it was a purely ministerial exercise, promulgating the Board's determinations as to the appropriate ratings for PTSD.  Nonetheless, the Veteran disagreed.  However, the disagreement alleged by the Veteran with the July 2010 rating decision is precisely the matter that was addressed and denied by the Board in January 2010.

Accordingly, there is no basis for the Veteran to appeal the January 2010 Board decision at the RO level.  Any appeal of the Board's determination must come through one of the enumerated mechanisms that he was notified of in January 2010, at the same time he was notified of the Board's determination.  There can be no "disagreement" with the assigned rating for purposes of initiating an appeal of that issue; he was required to appeal the Board's decision to the Veterans Claims Court or to seek Board review of its own decision. 

In sum, the RO is not the correct forum for an appeal of the Board's January 2010 decision.  As a matter of law, the appeal must be dismissed.  Nothing in this decision may be taken as precluding the Veteran's rights to seek revision of the Board's January 2010 decision through a motion for vacatur, reconsideration, or a finding of CUE.

Finally, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties are not applicable here, however, as the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the claim for a 100 percent rating for PTSD prior to August 27, 2002, is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


